Title: To John Adams from Isaac Story, 20 March 1801
From: Story, Isaac
To: Adams, John



Respected Sir,
Sterling March 20th 1801

The man, who loves his country, will venerate those, who have contributed to her glory and prosperity; and, as Republics are sometimes found wanting in gratitude, it becomes each individual, unless he would involve himself in the general obloquy, to express personally the sentiments of his heart. Unfortunately for America, that time has arrived. Being but a young man, I dare not trust language with my sentiments and feelings; lost in the fervour of expression, I should offend the exalted character, I would glory to honour. Accept, then, venerable patriot, the small volume, which accompanies this and an Eulogy on your departed brother. I have only to lament, it is not more worthy your notice; but as they are the productions of mere youth, candour will pardon what wisdom cannot applaud. That your valuable life may be prolonged and filled up with health and happiness – is the prayer of all good men, and the warm wish of—
Your humble servant

Isaac Story.